DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-31 and 39-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches a method for authenticating a user by analyzing images of a user’s iris after viewing a first and second image (see Hanna et al., U.S. 2011/0007949 A1).  The prior art separately teaches displaying a video in different corners of a display and monitoring the movement of the user’s eye (see Lindermann, U.S. 2014/0289834 A1).  Furthermore, the prior art separately teaches generating a textual instruction to the user (see De Lemos, U.S. 2010/0010370 A1).  The prior art also separately teaches determining to direct a user to look right, left, up, down, etc. (see Matos, U.S. 2012/0314048 A1).  The prior art, however, does not teach the combination of all of the separate teachings into a single invention, and it would not have been obvious to one of ordinary skill in the art to combine all of the separate teachings without using improper hindsight reasoning.  For example, it would not be obvious to one of ordinary skill in the art to combine the teachings to teach the step of displaying a textual instruction to the user to look up, down, left, or right, specifically, in order to make a live image determination, as required by the amended claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683